        Case 9:20-cr-00042-DLC Document 32 Filed 01/04/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                               CR 20–42–M–DLC

                      Plaintiff,

        vs.                                                     ORDER

 SAMUEL ALLEN NALDRETT,

                      Defendant.


      Defendant Samuel Allen Naldrett has filed his trial brief in this matter.

(Doc. 30.) In his brief, Mr. Naldrett contends that: (1) the United States Supreme

Court’s holding in Rehaif v. United States, 139 S.Ct. 2191 (2019) has impacted the

knowledge element in 18 U.S.C. § 922(a)(6) prosecutions; and (2) he is entitled to

rely on the affirmative defense of entrapment by estoppel. (Id.) To this end, Mr.

Naldrett has submitted two proposed jury instructions. (Docs. 28 at 3–4; 31 at 3–

4.) The Court finds a response from the United States on these issues is warranted.

      Accordingly, IT IS ORDERED that on or before January 13, 2021, the

United States shall file a response to Mr. Naldrett’s trial brief (Doc. 30), addressing

the contentions raised therein.




                                          1
 Case 9:20-cr-00042-DLC Document 32 Filed 01/04/21 Page 2 of 2



DATED this 4th day of January, 2021.




                                2
